Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Detrano 6191206 in view of Hamatani 2019/0177513 Etoh 5534569.
Detrano exemplifies (example G) tire treads of 80.5 parts SBR + 30 parts natural rubber (collectively applicant’s polymer base), 32.4 parts carbon black N343, 5.4 parts Printex XE2, processing aids, ZnO, sulfur and accelerators (collectively applicant’s vulcanizing system).
N343 has a BET surface area of 97m2/g (table 2) which qualifies as applicant’s “a”. Printex XE2 has a BET surface area of 1000m2/g (table 2) which qualifies as applicant’s “b”. Normalized to 100 SBR + natural rubber, this becomes:
	100 SBR + NR
	 29 N343
	 4.9 Printex XE2

The ratio of N343 to Printex XE2 is 29/4.9 or 5.9.

Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve wear resistance and improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Etoh (col 1 line 11-14; table 1) recognizes that hydrazides (both aromatic and nonaromatic) lower the heat generation of a tire tread’s properties.
It would have been obvious to add an aromatic hydrazide to Detrano’s rubber composition to improve the tread’s properties

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (col 3 line 36-40; N110 of table 2).
The amount of the conventional carbon black (ie the N343) can be as high as 40phr (claim 12 of Detrano).
	4.9 parts Printex XE2 is “about 5”. Detrano also explicitly suggests larger amounts (col 3 line 17-22). 


Claims 1-5 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki 2014/0296413 in view of Hamatani 2019/0177513 or Etoh 5534569.
Miyazake exemplifies (example 15) blends for tires of 100 parts natural rubber (ie applicant’s polymer base), 45 parts carbon black N326, 5 parts Lionite conductive 2/g (paragraph 119) which qualifies as applicant’s “a”. Lionite has a surface area of 1052m2/g (paragraph 122) which qualifies as applicant’s “b”.
The ratio of N326 to Lionite is 45/5 or 9.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improve dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Etoh (col 1 line 11-14; table 1) recognizes that hydrazides (both aromatic and nonaromatic) lower the heat generation of a tire tread’s properties.
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the composition’s properties.

In regards to applicant’s dependent claim:
The first carbon black may have a slightly higher surface area (paragraph 67).
The amount of the conductive carbon black can be slightly higher (eg 8 pphr paragraph 65) which would meet applicant’s preferred a/b ratio.
The conductive carbon black may have a slightly lower surface area (paragraph 64).
The amount of the first carbon black can be 30-50phr (paragraph 71).
The composition can be used as a jointless band (see claim 7 of Miyazaki). A jointless band can be considered to be part of the “tread”.

Claims 1-5,9,12-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over KR1020160125842 in view of Hamatani 2019/0177513 or Etoh 5534569.
KR1020160125842 exemplifies (#4) adding 40 parts carbon black N220 and 6 parts conductive carbon black KMH77 (paragraph 26) to 100 parts natural rubber, ZnO, stearic acid, oil, antioxidant, sulfur and vulcanization accelerator (paragraph 27). N220 has a surface area of 115m2/g and KMH77 has a BET surface area of  1,400m2/g meeting applicant’s first and second carbon blacks respectively (see table 2). The composition is useful in tires (paragraph 1).
The ratio of N220 to KMH77 is 40/6 or 6.7.
The cited example lacks an aromatic hydrazide.
Aromatic hydrazides are known dispersing agents for carbon black in rubber compositions. Hamatani (abstract; paragraph 69) discloses such compounds improves dispersiveness of the carbon black in the rubber in amounts of as little as 0.05phr (paragraph 58). Etoh (col 1 line 11-14; table 1) recognizes that hydrazides (both aromatic and nonaromatic) lower the heat generation of a tire.
It would have been obvious to add an aromatic hydrazide to Miyazaki’s rubber composition to improve the composition’s properties.

In regards to applicant’s dependent claim:
The first carbon black may be N550 (table 1).
The first carbon black may be used in amounts of 30-60phr (paragraph 21).

Claims 1-5 and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka 2018/0105675 in view of Detrano 6191206.
	Miyasaka exemplifies (#2) a blend of 100 parts natural rubber (ie applicant’s polymer base), 50 parts carbon black1, 0.5 parts compound 1, 0.5 parts compound 2-2, stearic acid, ZnO, antioxidant, sulfur and vulcanization accelerator (ie applicant’s vulcanizing system). Compound 2-2 is an aromatic hydrazide (paragraph 45) which qualifies as applicant’s “c”. Carbon black1 is SEAST6 (paragraph 45) which inherently has a surface area of 119m2/g (see paragraph 41 of Mukai 2019//0144680) which qualifies as applicant’s “a”. The composition is useful in tires and tire treads (paragraph 13).
	This example lacks a carbon black of very high surface area (ie applicant’s “b”).
	Conductive carbon black having a surface area of at least 1000m2/g is a known additive to tire rubber (see Detrano col 3 line 1-6). This conductive carbon black prevents static electricity buildup (Detrano col 2 line 64). When conventional carbon black is also present, the amounts of the conductive carbon black should be 5-15pphr (Detrano col 3 line 23-30).
	5-15 parts of the high surface area conductive carbon black added to 50 parts of SEAST6 results in a a/b ratio of 3.3-10.
	It would have been obvious to add conductive carbon black to Miyakasa’s example to prevent static electricity buildup. 

	In regards to applicant’s dependent claims:

The composition is useful as a tire tread (paragraph 13 of Miyasaka).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1,3-5 and 10-23  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-25 of copending Application No. 17-277444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application also claims rubber compositions of low surface area carbon black, high surface area carbon black and dispersant. The ratio of the two carbon blacks is 5-13 which significantly overlaps applicant’s 3-10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


2SA are nitrogen adsorption measurements.
	Miyazaki 2016/0368324 is cited to confirm that a jointless bamd can be considered part of the tread. See the abstract’s “the tread portion including a jointless band”.

Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. 
	Applicant argues that each of the primary references lack the specific ratio of the two carbon blacks.
	This is untrue. The rejections utilizing Detrano, Miyazaki and  KR1020160125842 as a primary reference all contain examples with the claimed ratio of carbon blacks. Any arguments regarding the importance of this ratio cannot overcome these rejections. 
	Simply because applicant chooses to report a “ratio” of the two carbon blacks instead of the individual amounts of each is no reason for allowability. In fact applicant’s “ratio” is broader than the cited examples in the prior art. For instance, Detrano’s 32.4 parts C black 1 with 5.4 parts C black 2 (a ratio of 6) is a much narrower than disclosure than applicant’s “ratio of 3-10” which would encompass many combinations of the two carbon blacks (eg 25pph/3pph; 25pph/8pph; 40pph/10pph; 50pph/15pph). Furthermore, Detrano’s examples F,G,I and J all fall within applicant’s 3-10 “ratio”. Similarly, KR1020160125842’s examples 3,4 and 5 all fall within applicant’s 3-10 “ratio”. Only example 2 lacks the claimed ratio (example 1 is apparently comparative as it lacks the 
Applicant argues that KR1020160125842 is directed to a retread adhesive and therefore nonanalogous art. 
This is not convincing. Applicant’s claim 1 is directed to a “rubber compound for the preparation of pneumatic tires”. The field of endeavor is tire making. An adhesive to bond a new tread to an old tire is in the field of tire making. Secondly, applicant’s claims are directed to a rubber composition for any portion of a tire. Such an adhesive is part of a tire. Claim 15’s “for the preparation of tread portions” is future intended use and not a limitation in the present situation (MPEP2111.02 II.).
The only relevant question for the first three rejections is: What effect the addition of the dispersing agent (c) has on this prior art? Comparing applicant’s D (lacking dispersing agent) against E and comparing applicant’s F (lacking dispersing agent) against G may shed light on this question. By adding the dispersing agent, electrical resistance and EB stay the same. Viscosity is reduced which would be expected from a “dispersing” agent. Rolling resistance does improve. 
However, this rolling resistance improvement is expected – not unexpected. Both Hamatani (abstract; paragraph 69) and Etoh (col 1 line 11-14; col 4 line 33; table 1) teach that hydrazides lessen the heat generation. This lowered heat generation is responsible for improving rolling resistance. Hamatani hints at this in his paragraph 2 where he implies lowering heat generation improves fuel efficiency and lowered rolling resistance. Saito 2015/0144243 (paragraph 80’s “… so as to ensure the low heat 
	Turning to the Miyasaka/Detrano fourth rejection, applicant argues that Detrano does not show that the electrical resistance is greatly decreased by addition of conductive carbon black.
	This is clearly false. Detrano (col 2 line 62-67) explicitly states “an amount of extra carbon black is utilized so as to dissipate or prevent static electricity buildup. In other words the volume resistivity of the tire component is generally 108 or less …. Ohm-cm”. Furthermore, Detrano shows (table 8’s control vs #J) that replacing some of the conventional (ie low surface area carbon black) with conductive carbon black reduces the resistivity form 3.4x109 to 3.3x107Ohm-cm.
	Arguments that the Miyasaka/Detrano combination is overcome by the specification’s data is not agreed with. The proposed rejection is premised on adding conductive carbon black to Miysaka’s example. The relevant data would be G (with sufficient conductive carbon black) compared against I (with insufficient conductive carbon black). The electrical resistance is greatly decreased upon addition of the higher amounts of conductive carbon black as is taught by Detrano. However, the rolling resistance worsens.
In fact all of Detrano’s examples use at least 5phr of the conductive carbon black and (col 3 line 29) teaches 5-15phr when conventional carbon black is also present. Applicant’s showing is not unexpected. A sufficient amount (ie 5pph) of conductive carbon black is needed to lower electrical resistance. 

	Arguments that the Miyasaka/Detrano combination fails to provide the 3-10 ratio of the two carbon blacks are unconvincing.
 Detrano (col 3 line 23-30) clearly teaches when conventional carbon black is also present, the amounts of the conductive carbon black should be 5-15pphr. All of Miyasaka’s examples utilize 50pph of the low surface area carbon black. 5-15 parts of the high surface area conductive carbon black added to 50 parts of low surface area carbon black results in a a/b ratio of 3.3-10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	12/30/21